Exhibit 10.1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

Among

ANTEX BIOLOGICS INC.

and

THE PURCHASERS LISTED ON SCHEDULE I

Dated as of July 3, 2001



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



SECURITIES PURCHASE AGREEMENT

            THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of
July 3, 2001, among Antex Biologics Inc., a Delaware corporation (the
“Company”), and the various purchasers identified and listed on Schedule I
hereto (each referred to herein as a “Purchaser” and, collectively, the
“Purchasers.”)

            WHEREAS, the Company and the Purchasers are executing and delivering
this Agreement in reliance upon the exemption from securities registration
afforded by Rule 506 under Regulation D as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under Section 4(2) of the
Securities Act of 1933, as amended (the “Securities Act”);

            WHEREAS, subject to the terms and conditions set forth in this
Agreement, the Company desires to issue and sell to the Purchasers, and the
Purchasers desire to acquire from the Company, 3,000 shares of the Company’s
Series B Convertible Preferred Stock, par value $.01 per share, liquidation
value $1,000 per share (the “Preferred Stock”), Class E warrants (the “Class E
Warrants”) to purchase up to 750,000 shares of the Company’s common stock, par
value $.01 per share (the “Common Stock”), in the form of Exhibit B-1 attached
hereto, and Class F warrants (the “Class F Warrants”) to purchase up to 375,000
shares of the Common Stock, in the form of Exhibit B-2 attached hereto (the
Class E Warrants and the Class F Warrants, together the “Warrants”);

            WHEREAS, it is contemplated that the Company will sell 2,000 shares
of Preferred Stock and Class E warrants to purchase up to 500,000 shares of the
Company’s Common Stock and Class F warrants to purchase up to 250,000 shares of
the Common Stock in a separate transaction, subject to substantially the same
terms and conditions set forth in this Agreement, on or before July 31, 2001
(the “Additional Investment”); and

            WHEREAS, contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement in substantially the form of Exhibit C attached hereto (the
“Registration Rights Agreement”) pursuant to which the Company has agreed to
provide certain registration rights under the Securities Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

            NOW THEREFORE, in consideration of the promises and mutual covenants
and agreements hereinafter, the Company and the Purchasers hereby agree as
follows:

ARTICLE I.

PURCHASE AND SALE OF THE PREFERRED STOCK
AND WARRANTS

      1.1 Purchase and Sale. Subject to the terms and conditions set forth
herein, the Company shall issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, shall purchase from the Company on the Closing Date
(as defined below), the number of shares of

 



--------------------------------------------------------------------------------



Preferred Stock as set forth for such Purchaser on Schedule I. The Preferred
Stock shall have the respective rights, preferences and privileges set forth in
the Certificate of Designation (the “Certificate of Designation”), in the form
of Exhibit A annexed hereto, which shall be approved by the Purchasers and the
Company’s Board of Directors and filed on or prior to the Closing Date by the
Company with the Secretary of State of Delaware.

      1.2 Closings.

            a. The Closing. The closing of the purchase and sale of the
Preferred Stock and the issuance of the Warrants (the “Closing”) shall take
place at the offices of Akin, Gump, Strauss, Hauer & Feld, L.L.P., 590 Madison
Avenue, New York, New York 10022, or by transmission by facsimile and overnight
courier, immediately following the execution hereof, or such later date or
different location as the parties shall agree, but not prior to the date that
the conditions set forth in Section 4.1 have been satisfied or waived by the
appropriate party (the “Closing Date”). At the Closing:

                  (i) Each Purchaser shall deliver, as directed by the Company,
its portion of the purchase price as set forth next to its name on Schedule I in
United States dollars in immediately available funds to an account or accounts
designated in writing by the Company;

                  (ii) The Company shall deliver to each Purchaser a
certificate(s) representing the shares of Preferred Stock purchased by such
Purchaser as set forth on Schedule I hereto;

                  (iii) The Company shall deliver to each Purchaser Class E
Warrants, in the form of Exhibit B-1 hereto and Class F Warrants in the form of
Exhibit B-2 hereto, representing the right to acquire the number of shares of
Common Stock purchased by such Purchaser as set forth on Schedule I hereto; and

                  (iv) The parties shall execute and deliver each of the
documents referred to in Section 4.1 hereof.

ARTICLE II.

REPRESENTATIONS AND WARRANTIES

      2.1 Representations, Warranties and Agreements of the Company. The Company
hereby makes the following representations and warranties to each of the
Purchasers:

            a. Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with the requisite corporate power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Except as set forth on Schedule 2.1(a), the Company has no subsidiaries
(collectively, the “Subsidiaries”). Each of the Subsidiaries (which for purposes
of this Agreement means any Person (as defined below) in which the Company,
directly or indirectly, owns the majority of such Person’s capital stock or
holds an equivalent equity or

2



--------------------------------------------------------------------------------



similar interest) is a corporation duly incorporated, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, with the
requisite corporate power and authority to own and use its properties and assets
and to carry on its business as currently conducted. Each of the Company and its
Subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing as a foreign corporation in each jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not, individually or in the aggregate, (i) adversely
affect the legality, validity or enforceability of this Agreement or any of the
Transaction Documents (as defined in Section 2.1(b)) or any of the transactions
contemplated hereby or thereby, (ii) have or result in a material adverse effect
on the business, results of operations, assets, prospects, or financial
condition of the Company and its Subsidiaries, taken as a whole or (iii) impair
the Company’s ability to perform fully on a timely basis its obligations under
any Transaction Document (any of (i), (ii) or (iii), being a “Material Adverse
Effect”).

            b. Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and the Certificate of Designation, the Warrants
and the Registration Rights Agreement (collectively, the “Transaction
Documents”), and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement and each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action and no further action is required by the Company, its
Board of Directors or its stockholders in connection therewith. The Company has
full corporate power and authority to issue, sell and deliver the Preferred
Stock, the Conversion Shares (as defined below), the Warrants and the Warrant
Shares (as defined below) pursuant to this Agreement and the Transaction
Documents. This Agreement and each of the Transaction Documents have been duly
executed by the Company and when delivered in accordance with the terms hereof
or thereof will constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, and except that rights to
indemnification and contribution may be limited by federal or state securities
laws or public policy relating thereto.

            c. Capitalization. As of the date hereof, the authorized and issued
capital stock of the Company and its Subsidiaries and the ownership thereof is
as set forth in Schedule 2.1(c). All of such outstanding shares of capital stock
have been, or upon issuance will be, duly authorized and validly issued, fully
paid and nonassessable and were issued in accordance with the registration or
qualification provisions of the Securities Act, or pursuant to valid exemptions
therefrom. Except as disclosed on Schedule 2.1(c), (i) no shares of the
Company’s capital stock are subject to preemptive rights or any other similar
rights or any liens, claims or encumbrances suffered or permitted by the
Company, nor is any holder of the Common Stock entitled to preemptive or similar
rights arising out of any agreement or understanding with the Company by virtue
of any Transaction Document, (ii) there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into or exchangeable or
exercisable for, or giving any Person (as defined

3



--------------------------------------------------------------------------------



below) any right to subscribe for or acquire, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, (iii) there are no outstanding debt securities of the Company or
any of its Subsidiaries, (iv) there are no contracts, commitments,
understandings, agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act (except the Registration Rights Agreement), (v) there are no
outstanding securities of the Company or any of its Subsidiaries which contain
any redemption or similar provisions, and there are no contracts, commitments,
understandings, agreements or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the shares of Preferred Stock or Warrants, or upon the conversion of the
Preferred Stock or exercise of the Warrants, (vii) the Company does not have any
stock appreciation rights or “phantom stock” plans or agreements, or any similar
plan or agreement and (viii) to the knowledge of the Company, except as
specifically disclosed in the SEC Documents (as defined in Section 2.1(k)), no
Person or group of related Persons beneficially owns (as determined pursuant to
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) and no Person or group of related Persons has the right to
acquire by agreement with or by obligation binding upon the Company beneficial
ownership of in excess of 5% of the Common Stock. As used herein, “Person” means
an individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind.

            d. Authorization, Validity and Issuance of Shares. The shares of
Common Stock issuable upon conversion of the Preferred Stock and exercise of the
Warrants (collectively, the “Underlying Shares”) are duly authorized and
reserved for issuance and the shares of Common Stock issued upon conversion of
the Preferred Stock (the “Conversion Shares”) and exercise of the Warrants (the
“Warrant Shares”) will be validly issued, fully paid and nonassessable, free and
clear of all liens and encumbrances, other than liens and encumbrances created
by the Purchasers (collectively, “Liens”), and are not subject to any preemptive
or similar rights existing on the date hereof. Assuming the accuracy of the
representations and warranties of the Purchasers under Section 2.2 hereof, the
issuance by the Company of the Preferred Stock, the Warrants and the Underlying
Shares is exempt from registration under the Securities Act. When issued by the
Company in accordance with the terms of this Agreement, the Preferred Stock and
the Warrants will be validly issued, fully paid and nonassessable.

            e. No Conflicts. The execution, delivery and performance of this
Agreement and each of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including the issuance of the Underlying Shares) do not (i) conflict with or
violate any provision of the certificate of incorporation of the Company (the
“Certificate of Incorporation”), the bylaws of the Company (the “Bylaws”) or
other organizational documents of the Company or any of the Subsidiaries, (ii)
subject to obtaining the consents referred to in Section 2.1(f), conflict with,
or constitute a material breach

4



--------------------------------------------------------------------------------



or a default (or an event which with notice or lapse of time or both would
become a default) under, or give to other Persons any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
license or instrument (evidencing a Company or Subsidiary debt or otherwise) to
which the Company or any of its Subsidiaries is a party or by which any property
or asset of the Company or any of its Subsidiaries is bound or affected, or
(iii) result in a material violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or any of its Subsidiaries is subject (including
federal and state securities laws and regulations and the rules and regulations
of the principal market, system or exchange on which the Common Stock is traded,
quoted or listed), applicable to the Company or any of its Subsidiaries, or by
which any material property or asset of the Company or any of its Subsidiaries
is bound or affected.

            f. Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority, regulatory or self
regulatory agency, or other Person in connection with the execution, delivery
and performance by the Company of this Agreement or the Transaction Documents,
other than (i) the filing of a registration statement with the Commission, (ii)
the application(s) or any letter(s) acceptable to the American Stock Exchange
(“AMEX”) for the listing or quoting of the Underlying Shares on AMEX (and with
any other national securities exchange or market on which the Common Stock is
then traded, listed or quoted), (iii) any filings, notices or registrations
under applicable state securities laws and (iv) the filing of the Certificate of
Designation with the Secretary of State of Delaware (the “Required Approvals”).

            g. Litigation; Proceedings. There is no action, suit, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company or any of its Subsidiaries, threatened against or affecting the Company
or any of its Subsidiaries or any of their respective properties or assets
before or by any court, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign) or any arbitrator, which
(i) challenges the legality, validity or enforceability of this Agreement or any
of the Transaction Documents or (ii) could reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.

            h. No Default or Violation. Neither the Company nor any of its
Subsidiaries (i) is in default under or in violation of any indenture, loan or
other credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties or assets is bound and which is
required to be included as an exhibit to any SEC Document (as defined in
Section 2.1(k)) or will be required to be included as an exhibit to the
Company’s next filing under either the Securities Act or the Exchange Act, (ii)
is in material violation of any law, rule, regulation order, judgment,
injunction, decree or other restriction of any court, arbitrator or governmental
authority applicable to it, (iii) is in material violation of any law, statute,
ordinance, rule or regulation of any governmental authority to which it is
subject (iv) is in default under or any material violation of any of the
provisions of its respective certificate of incorporation, bylaws or other
organizational documents or (v) is in default under or in violation of any of
the listing or quotation requirements of AMEX as in effect on the date hereof
and the Company is not aware of any facts which would reasonably lead to
delisting or suspension of the Common Stock by AMEX in the foreseeable future.
The business of the Company and its

5



--------------------------------------------------------------------------------



Subsidiaries has not been conducted in violation of any law, statute, ordinance,
rule or regulation of any governmental authority, except where such violations
have not resulted or would not reasonably result, individually or in the
aggregate, in a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries is in breach of any agreement where such breach, individually or in
the aggregate, would have a Material Adverse Effect

            i. Disclosure; Absence of Certain Changes. None of this Agreement,
the Schedules to this Agreement, the Transaction Documents, the SEC Documents
(as defined in Section 2.1(k)) or any other written or formally presented
information, report, exhibit, schedule or document identified on Schedule
2.1(i), furnished by or on behalf of the Company in connection with the
negotiation of the transactions contemplated hereby contained at the time it was
or is so furnished any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements made herein and therein,
in light of the circumstances under which they were made, not misleading. Except
as disclosed in SEC Documents filed on EDGAR at least five business days prior
to the date hereof, since March 31, 2001, there has been no material adverse
change and no material adverse development in the business, properties,
operations, financial condition, liabilities or results of operations of the
Company or the Subsidiaries. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
bankruptcy law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings. No event, liability, development or circumstance has
occurred or exists, or is contemplated to occur, with respect to the Company or
its Subsidiaries or their respective businesses, properties, operations or
financial condition or, insofar as can reasonably be foreseen, prospects, that
would be required to be disclosed by the Company under applicable securities
laws on a registration statement (including by way of incorporation by
reference) filed with the Commission under the Securities Act, on the date this
representation is made, relating to an issuance and sale by the Company of its
Common Stock and which has not been publicly disclosed.

            j. Private Offering. The Company and, to the knowledge of the
Company, all Persons acting on its behalf have not made, directly or indirectly,
offers or sales of any securities or solicited any offers to buy any securities
under circumstances that would require registration of the Preferred Stock, the
Warrants, the Conversion Shares, the Warrant Shares or the Underlying Shares or
the issuance of such securities under the Securities Act. The offer, sale and
issuance of the Preferred Stock, the Warrants, the Conversion Shares and the
Warrant Shares to the Purchasers will not be integrated with any other offer,
sale and issuance of the Company’s securities.

            k. SEC Documents; Financial Statements. The Common Stock of the
Company is registered pursuant to Section 12(b) of the Exchange Act. The Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by it with the Commission pursuant to the reporting requirements of
the Exchange Act, including pursuant to Sections 13, 14 or 15(d) thereof (the
foregoing materials and all exhibits included therein and financial statements
and schedules thereto and documents (other than exhibits to such documents)
incorporated by reference therein being collectively referred to herein as the
“SEC Documents”), on a timely basis or has received a valid extension of such
time of filing and has filed any such SEC Documents prior to the expiration of
any such extension. As of their respective dates, the

6



--------------------------------------------------------------------------------



SEC Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Documents, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. All agreements to which the Company or any of its Subsidiaries is a
party or to which the property or assets of the Company or any of its
Subsidiaries are subject and which are required to be filed as exhibits to the
SEC Documents have been filed as exhibits to the SEC Documents as required and
neither the Company nor any of its Subsidiaries nor, to the Company’s knowledge,
any other party is in breach of any such agreement. As of their respective
dates, the financial statements of the Company included in the SEC Documents
comply as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto, and fairly present in all material respects the financial position of
the Company as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial year-end audit adjustments. Neither the
Company nor any of its Subsidiaries nor, to the knowledge of the Company, any of
their officers, directors, employees or agents has provided the Purchasers with
any material, nonpublic information, except as set forth on Schedule 2.1(i). The
Company acknowledges that the Purchasers will be trading in the securities of
the Company in reliance on the foregoing representation and warranty.

            l. Broker’s Fees. No fees or commissions or similar payments with
respect to the transactions contemplated by this Agreement and the Transaction
Documents have been paid or will be payable by the Company to any broker,
financial advisor, finder, investment banker, or bank, other than as set forth
on Schedule 2.1(l).

            m. Form S-3 Eligibility. The Company is eligible to register
securities (including the Underlying Shares) for resale with the Commission on
Form S-3 (or any successor form) promulgated under the Securities Act.

            n. Listing and Maintenance Requirements Compliance. The principal
market on which the Common Stock is currently traded is AMEX. The Company has
not in the three years preceding the date hereof received notice (written or
oral) from AMEX (or any stock exchange, market or trading facility on which the
Common Stock is or has been traded or listed (or on which it has been quoted))
to the effect that the Company is not in compliance with the listing or
maintenance requirements of such market, trading facility or exchange. The
Company is not aware of any facts that would reasonably lead to delisting or
suspension of the Common Stock by AMEX. As of the date hereof, the Company is in
compliance with all such maintenance requirements.

            o. Intellectual Property Rights. The Company and its Subsidiaries
own or possess adequate rights or licenses to use all trademarks, trademark
applications, trade names and service marks, whether or not registered, and all
patents, patent applications, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and intellectual

7



--------------------------------------------------------------------------------



property rights (collectively, “Intellectual Property Rights”) which are
necessary for use in connection with their respective businesses as now
conducted and as described in the SEC Documents. None of the Company’s
Intellectual Property Rights is expected to expire or terminate within two years
from the date of this Agreement. To the knowledge of the Company, neither the
Company nor any of its Subsidiaries has infringed or is infringing on any of the
Intellectual Property Rights of any Person and there is no claim, action or
proceeding which has been made or brought or alleged against, or to the
Company’s knowledge, is being made, brought or threatened against, the Company
or any of its Subsidiaries regarding the infringement of any of the Intellectual
Property Rights, and the Company and its Subsidiaries are unaware of any facts
or circumstances which might give rise to any of the foregoing, except where any
of the foregoing would not have a Material Adverse Effect. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights.

            p. Registration Rights; Rights of Participation. (i) the Company has
not granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Company registered with the
Commission or any other governmental authority which have not been satisfied and
(ii) no Person, including, but not limited to, current or former stockholders of
the Company, underwriters, brokers or agents, has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by this Agreement or any Transaction Document.

            q. Internal Accounting Controls. The Company and each of the
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with United States generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorizations and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

            r. Tax Status; Firpta. The Company and each of its Subsidiaries have
made or filed all federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith,
and have set aside on their books provisions reasonably adequate for the payment
of all taxes for periods subsequent to the periods to which such returns,
reports or declarations apply. There are no unpaid taxes in any material amount
claimed to be due from the Company or any of its Subsidiaries by the taxing
authority of any jurisdiction, and the Company knows of no basis for any such
claim. The Company is not a “United States real property holding corporation”
within the meaning of Section 847(c)(2) of the Internal Revenue Code of 1986, as
amended.

8



--------------------------------------------------------------------------------



            s. Application to Takeover Protection. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination or other
similar anti-takeover provision under the Certificate of Incorporation, Bylaws
or the laws of the state of incorporation of the Company which is or could
become applicable to the Purchasers or the Transaction Documents as a result of
the transactions contemplated by this Agreement and the Transaction Documents.
None of the transactions contemplated by this Agreement and the Transaction
Documents, including the conversion of the Preferred Stock and the exercise of
the Warrants, will trigger any poison pill provisions of any of the Company’s
stockholders’ rights or similar agreements.

            t. Solicitation Materials. The Company has not (i) distributed any
offering materials in connection with the offering and sale of the Preferred
Stock or the Warrants, other than the SEC Documents, the Schedules to this
Agreement, any amendments and supplements thereto or (ii) solicited any offer to
buy or sell the Preferred Stock or the Warrants by means of any form of general
solicitation or advertising. Neither the Company, nor any of its Affiliates, nor
any Person acting on its or their behalf, has engaged or will engage in any form
of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Preferred Stock or the Warrants.

            u. Seniority; Exclusivity. No class of equity securities of the
Company will be senior to the Preferred Stock in right of payment, whether upon
liquidation, dissolution or otherwise. So long as any Preferred Stock issued
hereunder remain outstanding, the Company shall not exchange, redeem or convert
any of the Company’s capital stock for or into indebtedness, including
convertible debt, of the Company.

            v. Other Agreements. The Company has not, directly or indirectly,
made any agreements with any Purchasers relating to the terms and conditions of
the transactions contemplated by the Transaction Documents except as set forth
in the Transaction Documents.

      Each Purchasers acknowledges and agrees that the Company makes no
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 2.1.

      2.2 Representations and Warranties of the Purchasers. Each of the
Purchasers, severally and not jointly, hereby represents and warrants to the
Company (as to itself) as follows:

            a. Organization; Authority. Such Purchaser is a corporation or a
limited duration company or a limited liability company or limited partnership
duly formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, organization or formation with the requisite
power and authority, corporate or otherwise, to enter into and to consummate the
transactions contemplated hereby and by the Transaction Documents and otherwise
to carry out its obligations hereunder and thereunder. The purchase by such
Purchaser of the Preferred Stock and the Warrants hereunder has been duly
authorized by all necessary action on the part of such Purchaser. Each of this
Agreement and the Registration Rights Agreement has been duly executed and
delivered by such Purchaser and constitutes the valid and legally binding
obligation of such Purchaser, enforceable against such Purchaser in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization,

9



--------------------------------------------------------------------------------



moratorium, liquidation or similar laws relating to, or affecting generally the
enforcement of, creditors’ rights and remedies or by other equitable principles
of general application, and except that rights to indemnification and
contribution may be limited by federal or state securities laws or public policy
relating thereto.

            b. Investment Intent. Such Purchaser is acquiring the Preferred
Stock and the Warrants for its own account and not with a present view to or for
distributing or reselling the Preferred Stock, the Warrants, the Conversion
Shares or the Warrant Shares or any part thereof or interest therein in
violation of the Securities Act; provided, however, that by making the
representations herein, such Purchaser does not agree to hold any of the
Preferred Stock, the Warrants, the Conversion Shares or the Warrant Shares for
any minimum or other specific term and reserves the right to dispose of the
Preferred Stock at any time in accordance with or pursuant to a registration
statement or an exemption under the Securities Act.

            c. Purchaser Status. At the time such Purchaser was offered the
Preferred Stock and the Warrants, at the Closing Date and on the date or dates
of exercise of the warrants, (i) it was and will be an “accredited investor” as
defined in Rule 501 under the Securities Act and (ii) such Purchaser, either
alone or together with its representatives, had and will have such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Preferred Stock and the Warrants.

            d. Reliance. Such Purchaser understands and acknowledges that
(i) the Preferred Stock and the Warrants are being offered and sold to such
Purchaser without registration under the Securities Act in a private placement
that is exempt from the registration provisions of the Securities Act under
Section 4(2) of the Securities Act or Regulation D promulgated thereunder and
(ii) the availability of such exemption depends in part on, and the Company will
rely upon the accuracy and truthfulness of, the representations set forth in
this Section 2.2 and such Purchaser hereby consents to such reliance.

            e. Information. Such Purchaser and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Preferred
Stock and the Warrants which have been requested by such Purchaser or its
advisors. Such Purchaser and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigation conducted by such Purchaser or any of its
advisors or representatives shall modify, amend or affect such Purchaser’s right
to rely on the Company’s representations and warranties contained in Section 2.1
above or representations and warranties of the Company contained in any other
Transaction Document. Such Purchaser understands that its investment in the
Preferred Stock and the Warrants involves a significant degree of risk.

            f. Governmental Review. Such Purchaser understands that no United
States federal or state agency or authority any other government or governmental
agency has passed upon or made any recommendation or endorsement of the
Preferred Stock or Warrants.

            g. Residency. Such Purchaser is a resident of the jurisdiction set
forth immediately below such Purchaser’s name on Schedule II hereto.

10



--------------------------------------------------------------------------------



      The Company acknowledges and agrees that the Purchasers make no
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 2.2.

ARTICLE III.

OTHER AGREEMENTS

      3.1 Transfer Restrictions; Legends.

            a. Transfer Restrictions. If any Purchaser should decide to transfer
or dispose of the Preferred Stock, the Warrants, the Conversion Shares or the
Warrant Shares held by it, such Purchaser understands and agrees that it may do
so only pursuant to an effective registration statement under the Securities
Act, to the Company or pursuant to an available exemption from the registration
requirements of the Securities Act (including Rule 144 promulgated under the
Securities Act (“Rule 144”)). The Company shall announce any material nonpublic
information that it legally is required to announce on or prior to the
Effectiveness Date (as defined in the Registration Rights Agreement) of the
registration statement filed pursuant to the Registration Rights Agreement. In
connection with any transfer or disposition of any Preferred Stock, Warrants,
Conversion Shares or Warrant Shares other than pursuant to an effective
registration statement or to the Company, the Company may require the transferor
thereof to provide to the Company a written opinion of counsel experienced in
the area of United States securities laws selected by the transferor, the form
and substance of which opinion shall be customary for opinions of counsel in
comparable transactions and reasonably acceptable to the Company, to the effect
that such transfer or disposition does not require registration of such
transferred securities under the Securities Act; provided, however, that if the
Preferred Stock, Warrants, Conversion Shares or Warrant Shares may be sold
pursuant to Rule 144(k), no written opinion of counsel shall be required from
the Purchaser if such Purchaser provides reasonable assurances that such
security can be sold pursuant to Rule 144(k). Notwithstanding the foregoing, the
Company hereby consents to and agrees to register any transfer by any Purchaser
to an Affiliate of such Purchaser, provided that the transferee certifies to the
Company that it is an “accredited investor” as defined in Rule 501(a) under the
Securities Act. Any such transferee shall agree in writing to be bound by the
terms of this Agreement and shall have the rights of a Purchaser under this
Agreement and the Transaction Documents. If a Purchaser provides the Company
with an opinion of counsel, the form and substance of which opinion shall be
customary for opinions of counsel in comparable transactions and reasonably
acceptable to the Company, to the effect that a public sale, assignment or
transfer of the Preferred Stock, the Conversion Shares, the Warrants and the
Warrant Shares may be made without registration under the Securities Act or the
Purchaser provides the Company with reasonable assurances that the Warrants, the
Conversion Shares and/or the Warrant Shares can be sold pursuant to Rule 144(k),
the Company shall permit the transfer, and, in the case of the Conversion Shares
and the Warrant Shares, promptly instruct its transfer agent to issue one or
more certificates in such name and in such denominations as specified by such
Purchase and without any restrictive legend. Notwithstanding the foregoing or
anything else contained herein to the contrary, the Preferred Stock, the
Warrants, the Conversion Shares and the Warrant Shares may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement.

11



--------------------------------------------------------------------------------



            b. Legend. Each Purchaser agrees to the imprinting, so long as is
required by this Section 3.1(b), of the following legend on the Preferred Stock,
the Warrants, the Conversion Shares and the Warrant Shares:



        THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

            Neither the Preferred Stock, the Warrants, the Conversion Shares nor
the Warrant Shares shall contain the legend set forth above (or any other
legend) (i) at any time while a registration statement is effective under the
Securities Act covering such security, (ii) if in the written opinion of counsel
to the Company experienced in the area of United States securities laws such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission) or (iii) if such Preferred Stock, Warrants, Conversion Shares or
Warrant Shares may be sold pursuant to Rule 144(k). The Company agrees that it
will provide each Purchaser, upon request, with a certificate or certificates
representing Securities, Warrants, Conversion Shares or Warrant Shares, free
from such legend at such time as such legend is no longer required hereunder. If
such certificate or certificates had previously been issued with such a legend
or any other legend, the Company shall, upon request issue such certificate or
certificates free of any legend.

      3.2 Stop Transfer Instruction. The Company may not make any notation on
its records or give instructions to any transfer agent of the Company which
enlarge the restrictions on transfer set forth in Section 3.1, except as
required by law.

      3.3 Furnishing of Information. As long as any Purchaser owns the Preferred
Stock, the Warrants, the Conversion Shares or the Warrant Shares, the Company
will cause the Common Stock to continue at all times to be registered under
Section 12 of the Exchange Act, will timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Sections
13, 14 or 15(d) of the Exchange Act and will not take any action or file any
document (whether or not permitted by the Exchange Act or the rules thereunder)
to terminate or suspend such reporting and filing obligations. As long as any
Purchaser owns the Preferred Stock, the Warrants, the Conversion Shares or the
Warrant Shares, if the Company is not required to file reports pursuant to
Sections 13(a) or 15(d) of the Exchange Act, it will prepare and make publicly
available in accordance with Rule 144(c) promulgated under the Securities Act
annual and quarterly financial statements, together with a discussion and
analysis of such financial statements in form and substance substantially
similar to those that would otherwise be required to be included in reports
required by Sections 13(a) or 15(d) of the Exchange Act, as well as any other
information required thereby, in the time period that such filings would have
been required to have been made under the Exchange Act. The Company also agrees
to send the following to each Purchaser prior to

12



--------------------------------------------------------------------------------



and during the Effectiveness Period (as defined in the Registration Rights
Agreement): (i) either electronic notice that the Company has issued a press
release or a copy of the press release and (ii) copies of any notices and other
information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders. The Company further covenants that it will take such further
action as any holder of the Preferred Stock, the Warrants, the Conversion Shares
or the Warrant Shares may reasonably request at no cost to the Company, all to
the extent required from time to time to enable such Person to sell the
Preferred Stock, the Warrants, the Conversion Shares, or the Warrant Shares
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 promulgated under the Securities Act, including
delivering the legal opinion referenced above in Section 3.1(a). Upon the
request of any such Person, the Company shall deliver to such Person a written
certification of a duly authorized officer as to whether it has complied with
such requirements.

      3.4 Blue Sky Laws. In accordance with the Registration Rights Agreement,
the Company shall (a) qualify the Conversion Shares and the Warrant Shares under
the securities or “blue sky” laws of such jurisdictions as the Purchasers may
request (or obtain an exemption from such qualification), (b) shall provide
evidence of any such action so taken to each Purchaser on or prior to the
Closing Date and (c) shall continue such qualification at all times through the
resale of all Conversion Shares or Warrant Shares, but in any event not past the
third anniversary of the Closing Date.

      3.5 Integration. Other than in connection with the Additional Investment,
the Company shall not sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in Section 2 of the Securities
Act) that would be integrated with the offer or sale of the Preferred Stock, the
Warrants, the Conversion Shares or the Warrant Shares in a manner that would
require the registration under the Securities Act of the sale of the Preferred
Stock, the Warrants, the Conversion Shares or the Warrant Shares to any
Purchaser or cause the offering of such securities to be integrated with any
other offering of securities by the Company for the purpose of any stockholder
approval provision applicable to the Company or its securities.

      3.6 Listing, Registration and Reservation of Conversion Shares and Warrant
Shares.

            a. The Company shall (i) not later than five (5) business days after
the closing date of the Additional Investment or August 5, 2001, whichever is
earlier, prepare and file with AMEX (as well as any other national securities
exchange or market on which the Common Stock is then listed, traded or quoted)
additional shares listing applications or letters acceptable to AMEX covering
and listing a number of shares of Common Stock which is at least equal to the
maximum number of Underlying Shares then issuable, assuming that the payment of
all future dividends on such shares then outstanding were made in shares of
Common Stock and assuming the maximum adjustment to the Initial Conversion Price
in Section 5(a)(i) of the Certificate of Designation, without regard to any
limitation on the Holder’s ability to convert the Preferred Stock or exercise
the Warrants, (ii) take all steps necessary to cause the Underlying Shares to be
approved for listing or quotation on AMEX (as well as any other national
securities exchange or market on which the Common Stock is then listed, traded
or quoted) as soon as possible thereafter, (iii) use its reasonable efforts to
maintain, so long as any other shares of Common

13



--------------------------------------------------------------------------------



Stock shall be so listed, such listing of all such Underlying Shares on AMEX (as
well as on any other national securities exchange or market on which the Common
Stock is then listed, traded or quoted), and (iv) provide to the Purchasers
evidence of such listing. Neither the Company nor any of its Subsidiaries shall
take any action that may result in the delisting or suspension of the Common
Stock on AMEX. The Company shall promptly provide to each Purchaser copies of
any notices it receives from AMEX regarding the continued eligibility of the
Common Stock for listing, so long as such notice does not include material,
nonpublic information. The Company shall pay all fees and expenses in connection
with satisfying its obligations under this Section 3.6(a).

            b. The Company at all times shall reserve a sufficient number of
shares of its authorized but unissued Common Stock to provide for the full
conversion of the outstanding Preferred Stock (including the payment of all
dividends thereon) and exercise of the outstanding Warrants. If at any time the
number of shares of Common Stock authorized and reserved for issuance is
insufficient to cover the number of Conversion Shares and Warrant Shares issued
and issuable upon conversion of the Preferred Stock and exercise of the Warrants
(based on the Conversion Price (as defined in the Certificate of Designation) of
the Preferred Stock in effect from time to time and the Exercise Price (as
defined in the Warrants) of the Warrants in effect from time to time) without
regard to any limitation on conversions or exercises, the Company will promptly
take all corporate action necessary to authorize and reserve 100% of the maximum
number of Underlying Shares then issuable, assuming that the payment of all
future dividends on such shares then outstanding were made in shares of Common
Stock and assuming the maximum adjustment to the Initial Conversion Price in
Section 5(a)(i) of the Certificate of Designation, without regard to any
limitation on the Holder’s ability to convert the Preferred Stock or exercise
the Warrants, including, without limitation, calling a special meeting of
stockholders to authorize additional shares to meet the Company’s obligations
under this Section 3.6(b), in the case of an insufficient number of authorized
shares, and using its reasonable efforts to obtain stockholder approval of an
increase in such authorized number of shares.

      3.7 Notice of Breaches; and Violations; Purchaser Default.

            a. Notice of Breach. The Company and each Purchaser shall give
prompt written notice to the each other of any material breach by it of any
representation, warranty or other agreement contained in this Agreement or in
the Transaction Documents, as well as any events or occurrences arising after
the date hereof and prior to the Closing Date, which would reasonably be likely
to cause any representation or warranty or other agreement of such party, as the
case may be, contained herein to be incorrect or breached as of the Closing
Date, provided such notice will not constitute material nonpublic information.
However, no disclosure by any party pursuant to this Section 3.7 shall be deemed
to cure any breach of any representation, warranty or other agreement contained
herein or in the Transaction Documents.

            b. Notice of Violation. Notwithstanding the generality of
Section 3.7(a), the Company shall promptly notify (provided such notification
will not constitute material nonpublic information) each Purchaser of any notice
or claim (written or oral) that it receives from any lender of the Company or
any of its Subsidiaries to the effect that the consummation of the transactions
contemplated hereby and by the Transaction Documents violates or would violate
any written agreement or understanding between such lender and the Company or
any of its

14



--------------------------------------------------------------------------------



Subsidiaries, and the Company shall promptly furnish by facsimile to the
Purchasers a copy of any written statement in support of or relating to such
claim or notice.

            c. Purchaser Default. The default by any Purchaser of any of its
obligations, representations or warranties under this Agreement or the
Transaction Documents shall not be imputed to, and shall have no effect upon,
any other Purchaser or affect the Company’s obligations under this Agreement or
any Transaction Document to any non-defaulting Purchaser.

      3.8 Form D. The Company agrees to file a Form D with respect to the
Preferred Stock and the Warrants as required by Rule 506 under Regulation D
under the Securities Act and to provide a copy thereof to each Purchaser
promptly after such filing.

      3.9 Future Financings.

            a. During the ninety (90) days following the date of the Closing
(the “Financing Restriction Period”), the Company shall not issue any privately
placed discounted, variable priced or re-setting equity or equity-like
securities, including debt securities with an equity feature, except in
connection with the Additional Investment or in connection with a transaction
issuing additional securities to the Purchasers.

            b. After the Financing Restriction Period, except for (i) the
issuance of the Underlying Shares, (ii) shares of Common Stock deemed to have
been issued by the Company in connection with any plan which has been approved
by the Board of Directors of the Company prior to the date hereof, pursuant to
which the Company’s securities may be issued to any employee, officer, director
or consultant of the Company, (iii) shares of Common Stock issuable upon the
exercise of any options or warrants outstanding on the date hereof and listed on
Schedule 2.1(c) (iv) securities to be issued in transactions set forth on
Schedule 2.1(c) or (v) additional securities to be issued in connection with a
transaction with the Purchasers, if the Company agrees to issue shares of Common
Stock or other securities convertible into or exchangeable or exercisable for
Common Stock (the “New Security”) within six (6) months of the Effectiveness
Date (as defined in the Registration Rights Agreement), on the date of such
issuance or sale (a “Future Financing”), the Company shall provide to the
Purchasers by 5:00 p.m. (New York time) on or before the third (3rd) Trading Day
(as defined below) after the decision to issue the New Security has been made,
written notice of the Future Financing containing in reasonable detail (x) the
proposed terms of the Future Financing, (y) the amount of the proceeds that will
be raised and (z) the Person with whom such Future Financing shall be effected,
and attached to which shall be a term sheet or similar document relating thereto
(the “Future Financing Notice”). Upon receiving the Future Financing Notice,
each Purchaser shall have the right to purchase, on the same terms as the Future
Financing, an amount of New Securities having a purchase price which shall not
exceed the sum of (1) the aggregate purchase price of the Preferred Stock
purchased by such Purchaser and (2) the aggregate purchase price of the Warrants
purchased by such Purchaser. In the event a Purchaser desires to exercise the
right granted under this Section 3.9, such Purchaser must notify the Company on
or prior to the fifth (5th)Trading Day after such Purchaser has received the
Future Financing Notice. In the event the terms and conditions of a proposed
Future Financing are amended in any respect after delivery of the Future
Financing Notice but prior to the closing of the proposed Future Financing to
which such Future Financing Notice relates, the Company shall deliver a new
notice to each Purchaser

15



--------------------------------------------------------------------------------



describing the amended terms and conditions of the proposed Future Financing and
each Purchaser thereafter shall have an option during the five (5) Trading Days
following delivery of such new notice to purchase its share of the New
Securities being offered on the same terms as contemplated by such proposed
Future Financing, as amended. The foregoing sentence shall apply to successive
amendments to the terms and conditions of any proposed Future Financing. In the
event one or more Purchasers elect not to exercise their rights granted hereby,
the Company shall permit those Purchasers electing to exercise the right granted
under this Section 3.9 to purchase, on a pro rata basis equal to its percentage
ownership of the then outstanding Preferred Stock, the number of New Securities
that the non-participating Purchaser(s) would have been eligible to purchase, if
they had exercised their right hereunder. Those Purchasers desiring to purchase
New Securities must notify the Company of their intention to do so within five
(5) Trading Days after the Company has informed the Purchasers of their right to
purchase New Securities. Within five (5) Trading Days of the closing of the
Future Financing, the transactions contemplated by this Section 3.9 shall close,
subject to the completion of mutually satisfactory documentation, and the
Company shall tender to each Purchaser certificates representing the New
Securities that it agreed to purchase and the Purchasers shall make payment for
the entire purchase price in immediately available funds at the closing of such
sale. As used herein, “Trading Day” shall mean a day on which the AMEX (or in
the event the Common Stock is not quoted on AMEX, such other securities market
on which the Common Stock is listed, traded or quoted) is open for trading.

      3.10 Use of Proceeds. The Company shall use the proceeds from the sale of
the Preferred Stock and the exercise of the Warrants for research and
development and general corporate purposes in the biotechnology industry.

      3.11 Transactions with Affiliates. So long as any Preferred Stock or
Warrants are outstanding, the Company shall not, and shall cause each of its
Subsidiaries not to, enter into, amend, modify or supplement, or permit any of
its Subsidiaries to enter into, amend, modify or supplement, any agreement,
transaction, commitment or arrangement with any of its or any of its
Subsidiaries’ officers, directors or persons who were officers or directors at
any time during the previous two (2) years, stockholders who beneficially own
10% or more of the Common Stock, or Affiliates or any individual related by
blood, marriage or adoption to any such individual or with any Person in which
any such Person owns a 10% or more beneficial interest (each, a “Related
Party”), except for (a) customary employment arrangements and benefit programs
approved by the Board, (b) any agreement, transaction, commitment or arrangement
on an arm’s length basis on terms no less favorable than terms which would have
been obtainable from a Person other than such Related Party, (c) any agreement,
transaction, commitment or arrangement which is approved by a majority of the
disinterested directors of the Company, or (d) any transfer of assets to a
wholly-owned subsidiary. For purposes hereof, any director who is also an
officer of the Company or any of its Subsidiaries of the Company shall not be a
disinterested director with respect to any such agreement, transaction,
commitment or arrangement. “Affiliate” for purposes of this Agreement means,
with respect to any Person, another Person that, directly or indirectly,
(i) controls that Person, (ii) is controlled by that Person or (iii) is under
common control with that Person. “Control” for purposes of this Agreement, when
used with respect to any Person, means the possession, direct or indirect, of
the power to cause the direction of the management and policies of such Person,
whether through the

16



--------------------------------------------------------------------------------



ownership of voting securities, by contract or otherwise; and the terms
“affiliated”, “controlling” and “controlled” have meanings correlative to the
foregoing.

      3.12 Transfer Agent Instructions. At the Closing the Company shall issue
irrevocable instructions to its transfer agent (and shall issue to any
subsequent transfer agent as required), to issue certificates, registered in the
name of each such Purchaser or its respective nominee(s), for the Conversion
Shares and/or the Warrant Shares (the “Irrevocable Transfer Agent
Instructions”). So long as required pursuant to Section 3.1(b), all such
certificates shall bear the restrictive legend specified in Section 3.1(b) of
this Agreement. The Company warrants that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 3.12, and
stop transfer instructions to give effect to Section 3.1 hereof (in the case of
the Conversion Shares and the Warrant Shares, prior to registration of the
Conversion Shares and the Warrant Shares under the Securities Act) will be given
by the Company to its transfer agent (except as required by law) and that the
Preferred Stock, the Warrants, the Conversion Shares and the Warrant Shares
shall otherwise be freely transferable on the books and records of the Company
as and to the extent provided in this Agreement and the Transaction Documents.
If a Purchaser provides the Company with an opinion of counsel, the form and
substance of which opinion shall be customary for opinions of counsel in
comparable transactions and reasonably acceptable to the Company, to the effect
that a public sale, assignment or transfer of the Preferred Stock, the
Conversion Shares, the Warrants and/or the Warrant Shares may be made without
registration under the Securities Act or the Purchaser provides the Company with
reasonable assurances that the Preferred Stock, the Warrants, the Conversion
Shares and/or the Warrant Shares can be sold pursuant to Rule 144(k), the
Company shall permit the transfer, and, in the case of the Conversion Shares and
the Warrant Shares, promptly instruct its transfer agent to issue one or more
certificates in such name and in such denominations as specified by such
Purchaser and without any restrictive legend.

      3.13 Ordinary Course Brokerage and Trading. Subject to compliance with all
applicable securities laws and AMEX regulations, no Purchaser shall be
prohibited from engaging in its ordinary course brokerage and trading activities
in respect of the Company’s Common Stock.

      3.14 Reasonable Efforts. Each of the parties hereto shall use its
reasonable efforts to satisfy each of the conditions to be satisfied by it as
provided in Article IV of this Agreement.

      3.15 Corporate Existence. Until such time as all of the Purchasers provide
the Company with written notice that they do not beneficially own any Preferred
Stock or Warrants, the Company shall maintain its corporate existence and shall
not sell all or substantially all of the Company’s assets, except in the event
of a merger or consolidation or sale of all or substantially all of the
Company’s assets, where the surviving or successor Person in such transaction
assumes the Company’s obligations hereunder and under the agreements and
instruments entered into in connection herewith.

      3.16 No Violation of Applicable Law. Notwithstanding any provision of this
Agreement to the contrary, if the redemption of Preferred Stock otherwise
required under this Agreement, the Certificate of Designation or any other
Transaction Document would be prohibited by the relevant provisions of the
Delaware General Corporation Law, such

17



--------------------------------------------------------------------------------



redemption shall be effected as soon as it is permitted under such law;
provided, however, that from the fifth (5th) day after such redemption notice
until such redemption price is paid in full, interest on any such unpaid amount
shall accrue and be payable at the rate of 1% per month in accordance with the
Certificate of Designation.

ARTICLE IV.

CONDITIONS

      4.1 Closing Conditions.

            a. Conditions Precedent to the Obligation of the Company to Sell.
The obligation of the Company to sell the Preferred Stock and the Warrants
hereunder is subject to the satisfaction or waiver (with prior written notice to
each Purchaser) by the Company, at or before the Closing, of each of the
following conditions:

                  (i) Accuracy of the Purchasers’ Representations and
Warranties. The representations and warranties of each Purchaser set forth in
this Agreement shall be true and correct in all material respects (except for
representations and warranties that speak as of a specific date) as of the
Closing Date;

                  (ii) Performance by the Purchasers. Each Purchaser shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by such Purchaser at or prior to the Closing; and

                  (iii) No Injunction. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated, endorsed or threatened or is pending by or before any court or
governmental authority of competent jurisdiction which prohibits or threatens to
prohibit the consummation of any of the transactions contemplated by this
Agreement and the Transaction Documents.

            b. Conditions Precedent to the Obligation of the Purchasers to
Purchase the Preferred Stock and Warrants. The obligation of each Purchaser
hereunder to acquire and pay for the Preferred Stock and Warrants is subject to
the satisfaction or waiver (with prior written notice to the Company and each
other Purchaser) by such Purchaser, at or before the Closing, of each of the
following conditions:

                  (i) Accuracy of the Company’s Representations and Warranties.
The representations and warranties of the Company set forth in this Agreement
and in the Registration Rights Agreement shall be true and correct in all
material respects (except for representations and warranties that speak as of a
specific date) as of the Closing Date;

                  (ii) Performance by the Company. The Company shall have
performed, satisfied and complied in all respects with all covenants, agreements
and conditions required by this Agreement and the Transaction Documents to be
performed, satisfied or complied with by the Company at or prior to the Closing;

18



--------------------------------------------------------------------------------



                  (iii) No Injunction. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated, endorsed or threatened or is pending by or before any court or
governmental authority of competent jurisdiction which prohibits or threatens to
prohibit the consummation of any of the transactions contemplated by this
Agreement and the Transaction Documents;

                  (iv) No Suspensions of Trading in Common Stock. The trading in
the Common Stock shall not have been suspended by the Commission or on AMEX
(except for any suspension of trading of limited duration solely to permit
dissemination of material information regarding the Company);

                  (v) Listing of Common Stock. The Common Stock, on the Closing
Date, shall be listed for trading on AMEX;

                  (vi) [Intentionally Omitted];

                  (vii) Shares of Common Stock. The Company shall have duly
reserved the number of Underlying Shares required by this Agreement and the
Transaction Documents to be reserved for issuance upon conversion of the
Preferred Stock and the exercise of the Warrants;

                  (viii) Adverse Changes. As of the Closing Date, no event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur, with respect to the Company or its Subsidiaries or their
respective businesses, properties, operations or financial condition or, insofar
as can reasonably be foreseen, prospects, that would be required to be disclosed
by the Company under applicable securities laws on a registration statement
(including by way of incorporation by reference) filed with the Commission,
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly disclosed;

                  (ix) Litigation. No action, proceeding or litigation shall
have been instituted or threatened against the Company which could reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect;

                  (x) [Intentionally Omitted];

                  (xi) Transfer Agent Instructions. The Irrevocable Transfer
Agent Instructions, in a form acceptable to the Purchasers, shall have been
delivered to the Company’s transfer agent with a copy forwarded to each
Purchaser; and

                  (xii) Resolutions. The Board of Directors of the Company shall
have adopted resolutions consistent with Section 2.1(b) and in a form reasonably
acceptable to each Purchaser (the “Resolutions”).

            c. Documents and Certificates. At the Closing, the Company shall
have delivered to the Purchasers the following in form and substance reasonably
satisfactory to the Purchasers:

19



--------------------------------------------------------------------------------



                  (i) Opinion. An opinion of the Company’s legal counsel in the
form attached hereto as Exhibit D dated as of the Closing Date;

                  (ii) Security. A Security(ies) representing the Preferred
Stock purchased by each Purchaser as set forth next to such Purchaser’s name on
Schedule I, registered in the name of such Purchaser, with a Conversion Price
equal to $2.00, each in form satisfactory to the Purchaser;

                  (iii) Warrant. Class E Warrants and Class F Warrants
substantially in the form of Exhibits B-1 and B-2 hereto, with the Exercise
Price equal to $2.50, with regard to the Class E Warrants and $3.00, with regard
to the Class F Warrants, representing the Warrants being purchased by each
Purchaser as set forth next to such Purchaser’s name on Schedule I, registered
in the name of such Purchaser;

                  (iv) Registration Rights. The Company shall have executed and
delivered the Registration Rights Agreement, substantially in the form of
Exhibit C hereto;

                  (v) Officer’s Certificate. An Officer’s Certificate dated the
Closing Date and signed by an executive officer of the Company confirming the
compliance by the Company with the conditions precedent set forth in this
Section 4.1 as of the Closing Date;

                  (vi) Secretary’s Certificate. A Secretary’s Certificate dated
the Closing Date and signed by the Secretary or Assistant Secretary of the
Company certifying (A) either (1) that attached thereto are true and complete
copies of the Certificate of Incorporation and Bylaws, as in effect on the
Closing Date or (2) that such true and complete copies of the Certificate of
Incorporation and Bylaws, as in effect on the Closing Date have previously been
filed with the Commission and (B) that attached thereto is a true and complete
copy of the Resolutions duly adopted by the Board of Directors of the Company
authorizing the execution, delivery and performance of this Agreement and of the
Transaction Documents, and that such Resolutions have not been modified,
rescinded or revoked;

                  (vii) Certificates of Incorporation. The Company shall have
delivered to each of the Purchasers a copy of a certificate evidencing the
incorporation and good standing of the Company in the State of Delaware issued
by the Secretary of State of the State of Delaware as of a date within ten
(10) days of the Closing Date. The Company shall have delivered to each of the
Purchasers a copy of its Certificate of Incorporation as certified by the
Secretary of State of the State of Delaware within ten (10) days of the Closing
Date;

                  (viii) Certificates of Designation. The Certificate of
Designation shall have been duly approved by the Company’s Board of Directors
and filed with the Secretary of State of Delaware, and the Company shall have
delivered a copy thereof to the Purchasers certified as filed by the office of
the Secretary of State of Delaware.

                  (ix) Lockup Letters. Each of the directors and executive
officers of the Company shall have delivered to the Purchasers a letter in the
form of Exhibit E hereto pursuant to which he or she agrees not to offer or sell
more than 5% of their aggregate ownership of Common Stock from the Closing Date
until six months following the Effectiveness Date; and

20



--------------------------------------------------------------------------------



                  (x) Other Documents. The Company shall have delivered to each
Purchaser such other documents relating to the transactions contemplated by this
Agreement and the Transaction Documents as the Purchasers or their counsel may
reasonably request.

ARTICLE V.

INDEMNIFICATION

      5.1 Indemnification.

            a. Except to the extent that matters which could be covered by this
Article V are covered by Section 5 of the Registration Rights Agreement, in
consideration of the Purchasers’ execution and delivery of this Agreement and
the Transaction Documents and acquiring the Preferred Stock, the Conversion
Shares, the Warrants and the Warrant Shares hereunder and thereunder and in
addition to all of the Company’s other obligations under this Agreement and the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless each Purchaser, its present Affiliates and their successors and assigns
(in accordance with the provisions of Section 6.6 hereof), and all of their
stockholders, officers, directors and employees (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, proceedings, costs, penalties, fees (including reasonable legal
fees and expenses), liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including interest,
penalties and attorneys’ fees, expenses and disbursements (the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Company in this Agreement or in any of the Transaction
Documents, or in any other certificate, instrument or document contemplated
hereby or thereby, (b) any breach of any covenant, agreement or obligation of
the Company contained in this Agreement or any of the Transaction Documents, or
any other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made or threatened, other than
by the Company, against such Indemnitee and arising out of or resulting from
(i) the execution, delivery, performance or enforcement of this Agreement or the
Transaction Documents, (ii) any transaction financed or to be financed in whole
or in part, directly or indirectly, with the proceeds of the issuance of the
Preferred Stock or the Warrants or (iii) solely the status of such Purchasers or
holder of the Preferred Stock, the Conversion Shares, the Warrants or the
Warrant Shares as an investor in the Company. The indemnification obligations of
the Company under this paragraph shall be in addition to any liability which the
Company may otherwise have. The Company also agrees that neither the Purchasers
nor any Affiliates, partners, directors, agents, employees or controlling
Persons of the Purchaser shall have any liability to the Company or any Person
asserting claims on behalf of or in the right of the Company in connection with
or as a result of the consummation of this Agreement or any of the Transaction
Documents except to the extent that any losses, claims, damages, liabilities or
expenses incurred by the Company result from the negligence or willful
misconduct of such Purchaser or Person. To the extent that the foregoing
undertakings by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.

21



--------------------------------------------------------------------------------



            b. All fees and expenses (including reasonable fees and expenses to
the extent incurred in connection with investigating or preparing to defend such
Proceeding in a manner not inconsistent with this Section) of the Indemnitees
shall be paid to the Indemnitees as incurred, within ten (10) business days of
written notice thereof to the Company, which notice shall be delivered no more
frequently than on a monthly basis; provided, that the Indemnitee shall
reimburse the Company for any and all such fees and expenses to the extent it is
finally judicially determined that such Indemnitee is not entitled to
indemnification hereunder.

ARTICLE VI.

MISCELLANEOUS

      6.1 Entire Agreement. This Agreement, together with the Exhibits and
Schedules hereto and the Transaction Documents, contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters.

      6.2 Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement shall be in
writing and shall be deemed to have been delivered (a) upon receipt, when
delivered personally; (b) upon receipt, when sent by facsimile, provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party (if received by 5:30 p.m. EST where such
notice is received) or the first business day following such delivery (if
received on or after 5:30 p.m. EST where such notice is received); or (c) two
business days after deposit with a nationally recognized overnight courier, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

                  If to the Company:

                                    Antex Biologics Inc.
                                    300 Professional Drive
                                    Gaithersburg, Maryland 20879
                                    Telephone: (301) 590-0129
                                    Facsimile: (301) 590-1252
                                    Attention: V.M. Esposito, Chairman and CEO

                  With a copy to:

                                    Covington & Burling
                                    1201 Pennsylvania Avenue, N.W.
                                    Washington, D.C. 20004
                                    Telephone: (202) 662-6000
                                    Facsimile: (202) 662-6291
                                    Attention: D. Michael Lefever, Esq.

22



--------------------------------------------------------------------------------



                  If to the Transfer Agent:

                                    American Stock Transfer and Trust Company
                                    40 Wall Street
                                    New York, New York 10005
                                    Telephone: (718) 921-8293
                                    Facsimile: (718) 921-8334
                                    Attention: Isaac Freilich

                  If to Xmark Fund, Ltd. or Xmark Fund, L.P. to:

                                    Brown Simpson Asset Management, LLC
                                    152 West 57th Street, 21st Floor
                                    New York, New York 10029
                                    Telephone: (212) 247-8200
                                    Facsimile: (212) 247-1329
                                    Attention: Peter Greene

                  With a copy, in the case of Notice to Xmark Fund, Ltd. or
Xmark Fund, L.P., to:

                                    Akin, Gump, Strauss, Hauer & Feld, L.L.P.
                                    590 Madison Avenue
                                    New York, New York 10022
                                    Telephone: (212) 872-1000
                                    Facsimile: (212) 872-1002
                                    Attention: James Kaye

                  If to S.A.C. Capital Associates, LLC to:

                                    S.A.C. Capital Advisors, LLC
                                    777 Long Ridge Road
                                    Stamford, Connecticut 06902
                                    Telephone: (203) 614-2000
                                    Facsimile: (203) 614-2393
                                    Attention: Peter Nussbaum

                  If to SDS Merchant Fund, LP to:

                                    One Sound Drive, Second Floor
                                    Greenwich, Connecticut 06830
                                    Telephone: (203) 629-8400
                                    Facsimile: (203) 629-0345
                                    Attention: Steve Derby

23



--------------------------------------------------------------------------------



                  If to OTATO, L.P. to:

                                    OTA Limited Partnership
                                    1 Manhattanville Road
                                    Purchase, New York 10577
                                    Telephone: (914) 694-5857
                                    Facsimile: (914) 694-6342
                                    Attention: Vinny DiGeso

Each party shall provide written notice to the other party of any change in
address or facsimile number in accordance with the provisions hereof.

      6.3 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
both the Company and each of the Purchasers or, in the case of a waiver, by the
party against whom enforcement of any such waiver is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right accruing to it thereafter. Notwithstanding the
foregoing, no such amendment shall be effective to the extent that it applies to
less than all of the holders of the Preferred Stock outstanding. The Company
shall not offer or pay any consideration to a Purchaser for consenting to such
an amendment or waiver unless the same consideration is offered to each
Purchaser and the same consideration is paid to each Purchaser which consents to
such amendment or waiver.

      6.4 Titles Headings. The titles and headings herein are for convenience
only, do not constitute a part of this Agreement and shall not be deemed to
limit or affect any of the provisions hereof.

      6.5 References. References herein to Articles or Sections are to Articles
or Sections of this Agreement, unless otherwise expressly provided.

      6.6 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each of the Purchasers. The Purchasers may
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Company; provided that any assignees must make the
representations and warranties set forth in Section 2.2 and otherwise comply
with the terms of this Agreement otherwise applicable to its assignor. This
provision shall not limit a Purchaser’s right to transfer securities in
accordance with all of the terms of this Agreement or the Transaction Documents.

      6.7 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

24



--------------------------------------------------------------------------------



      6.8 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York without
regard to the principles of conflicts of law thereof. Each party hereby
irrevocably submits to the nonexclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or that
such suit, action or proceeding is improper. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN.

      6.9 Survival. The representations and warranties of the Company and the
Purchasers contained in Sections 2.1 and 2.2, the agreements and covenants set
forth in Article III, and the indemnification provisions set forth in Article V,
shall survive the Closing and any conversion of the Preferred Stock or exercise
of the Warrants regardless of any investigation made by or on behalf of the such
Purchaser or by or on behalf of the Company. In the case of representations and
warranties contained in Sections 2.1, such survival shall be limited to a period
of three (3) years following the Closing Date, except that Sections 2.1 (a),
(b), (c), (d), (e), (f) and (j), shall survive for a period of five (5) years
following the Closing Date. In the case of representations and warranties
contained in Sections 2.2, such survival shall be limited to a period of five
(5) years following the Closing Date. This Section shall have no effect on the
survival of the indemnification provisions of the Registration Rights Agreement.

      6.10 Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other parties, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

      6.11 Publicity. The Company and the Purchasers shall consult with each
other in issuing any press releases or otherwise making public statements with
respect to the transactions contemplated hereby and no party shall issue any
such press release or otherwise make any such public statement without the prior
written consent of the other parties which consent shall not be unreasonably
withheld or delayed, except that no prior consent shall be required if such
disclosure is required by law, in which such case the disclosing parties shall
provide the other party with prior notice of such public statement. The Company
shall not publicly or otherwise disclose the names of any of the Purchasers
without each such Purchaser’s prior written consent. The Purchasers and their
affiliated companies shall, without further cost or consent, have the

25



--------------------------------------------------------------------------------



right to use the Company’s logo and trademarks and all or parts of the Company’s
press releases that focus on the transaction contemplated hereby forming the
subject matter of this Agreement or which make reference to the transaction
contemplated hereby in their materials which are provided to their existing
investors or potential investors or used on the restricted access portions of
their website, provided that, in connection with such use, the Purchasers will
not represent themselves as agents of the Company. The Purchasers understand
that this grant by the Company only waives objections that the Company might
have to the use of such materials by the Purchasers and in no way constitutes a
representation by the Company that references in such materials to the
activities of third-parties have been cleared or constitute a fair use.

      6.12 Severability. In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.

      6.13 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law or in equity, including recovery of damages,
the Purchasers will be entitled to seek an injunction or injunctions to prevent
breaches by the Company of the provisions of this Agreement and to seek to
enforce specifically this Agreement and its terms and provisions in any action
instituted in any court of the United States or any state thereof having
jurisdiction over the parties and the matter.

      6.14 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser hereunder are several and not joint with the
obligations of the other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of Person, or
create a presumption that the Purchasers are in any way acting in concert with
respect to such obligations or the transactions contemplated by this Agreement.
Each Purchaser shall be entitled to protect and enforce its rights, including
without limitation the rights arising out of this Agreement or out of the
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.

      6.15 Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other parties may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

[Signature Page Follows]

26



--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized persons as
of the date first indicated above.

Company:

ANTEX BIOLOGICS INC.

      By: /s/ V. M. Esposito V. M. Esposito
Chairman and Chief Executive Officer

Purchasers:

XMARK FUND, LTD.

      By:

By: Brown Simpson Asset Management, LLC, its Investment Manager

/s/ Peter D. Greene
Name: Peter D. Greene
Title: Managing Principal

XMARK FUND, L.P.

      By:

By: Brown Simpson Capital, LLC, its General Partner

/s/ Peter D. Greene
Name: Peter D. Greene
Title: Managing Principal

S.A.C. CAPITAL ASSOCIATES, LLC

      By: S.A.C. Capital Advisors, LLC By: /s/ Peter Nussbaum
Name: Peter Nussbaum
Title: General Counsel

SDS MERCHANT FUND, LP

      By: /s/ Steve Derby
Name: Steve Derby
Title: Managing Member

1



--------------------------------------------------------------------------------



OTATO, L.P.

      By: /s/ James W. Santori
Name: James W. Santori
Title: CFO

2



--------------------------------------------------------------------------------



Schedule I

                                  Shares of Class E Class F Purchaser Preferred
Stock Warrants Warrants Purchase Price Xmark Fund, L.P. 277.125 69,281 34,641 $
277,125 Xmark Fund, Ltd. 472.875 118,219 59,109 $ 472,875 S.A.C. Capital
Associates, LLC 1,250 312,500 156,250 $ 1,250,000 SDS Merchant Fund, LP 750
187,500 93,750 $ 750,000 OTATO, L.P. 250 62,500 31,250 $ 250,000

 



--------------------------------------------------------------------------------



Schedule II

      Name of Purchaser Address   Xmark Fund, Ltd. 152 West 57th Street, 21st
Floor New York, New York 10019 Attn: Peter Greene Fax: (212) 247-1329 Residence:
Grand Cayman, Cayman Islands   Xmark Fund, L.P. 152 West 57th Street, 21st Floor
New York, New York 10019 Attn: Peter Greene Fax: (212) 247-1329 Residence: New
York, New York   S.A.C. Capital Associates, LLC 777 Long Ridge Road Stamford,
Connecticut 06902 Attention: Peter Nussbaum Fax: (203) 614-2393 Residence:
Anguilla   SDS Merchant Fund, LP One Sound Drive, Second Floor Greenwich,
Connecticut 06830 Attention: Steve Derby Fax: (203) 629-0345 Residence:
Connecticut   OTATO, L.P. c/o OTA Limited Partnership 1 Manhattanville Road
Purchase, New York 10577 Attention: Vinny DiGeso Fax: (914) 694-6342 Residence:
New York

1



--------------------------------------------------------------------------------



Exhibit A

[Form of Certificate of Designation]

 



--------------------------------------------------------------------------------



Exhibit B-1

[Form of Class E Warrant]

1



--------------------------------------------------------------------------------



Exhibit B-2

[Form of Class F Warrant]

 



--------------------------------------------------------------------------------



Exhibit C

[Registration Rights Agreement]

1



--------------------------------------------------------------------------------



Exhibit D

[Company’s Legal Opinion]

 



--------------------------------------------------------------------------------



Exhibit E

[Form of Lockup Letter]

1